DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 09/13/2022.

By the amendment, claims 6, 12 and 18 have been canceled. Claims 1-5, 7-11 and 13-17 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2022, 07/05/2022, 04/02/2022 and 01/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant (Remarks page 10) submitted replacement drawings overcome the drawing objections of the Non-Final Rejection of 12/07/2021.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 11-12), regarding the 35 USC 102 rejections of 1, 7 and 13 by Chakraborty’760, that the claims as amended are not taught or suggested by Chakraborty’760.  While Applicant has not specifically pointed out how the language of the claims patentably distinguish them from Chakraborty’760, nevertheless the newly added limitations requiring the search results separately displayed in different tabs is not disclosed by Chakraborty’760. Therefore, the rejections are withdrawn. However, upon further consideration, a new grounds of rejection is made over Chakraborty’760  in view of Agrawal (US 8,527,893).

Drawings
The replacement drawings of 09/13/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-B, 5D, 9, 12A-C, 15A-B, 18B-D, 21A, 30, 32, 36C-E, 38, 40A-B, 43A-C, 47A-B, 49A-B, 51A-B, 51D, 55, 57E-I, 61A-61C, 63B, 65A-B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty’760 (US 2006/0167760 previously presented) in view of Agrawal et al. (US 8,527,893 published 09/03/2013, from Applicant’s IDS of 10/04/2022, hereafter “Agrawal”).

Regarding claim 1,  Chakraborty’760 discloses a method for programmatically searching technical documentation for an item in an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (¶38: application framework for accessing comprehensive parts information, i.e. IETM viewer system, supporting transaction, navigation, search and retrieving of parts information, ¶75-84: credentialed log-in access), the method comprising: 
providing a search window for display via the IETM viewer executing on a user computing entity, wherein the search window comprises a search field for a user to input one or more search terms (Fig. 14A, ¶82-83: exemplary GUI screen window containing plural panes for providing query return information to signed on user); 
receiving a search term via the search field as input from the user (Fig. 14A: 1403, ¶82-83: unitID selection field provides query to system); and 
responsive to receiving the search term (¶83-90): 
programmatically searching the technical documentation to identify first search results based at least in part on the search term, wherein the first search results comprise topics found in the technical documentation for the item (¶85-86: spare parts catalog is generated and published, and customized/adapted based on the user access privileges derived from the input query unitID) having titles containing the search term (¶88: component titles for machine section query 800212), 
programmatically searching the technical documentation to identify second search results based at least in part on the search term, wherein the second search results comprise topics found in the technical documentation for the item (¶85-86: spare parts catalog is generated and published, and customized/adapted based on the user access privileges derived from the query unitID) having textual content containing the search term (¶89: navigation content 1409 is textual content of the 800212), and
programmatically searching the technical documentation to identify third search results based at least in part on the search term, wherein the third search results comprise topics found in the technical documentation for the item (¶85-86: spare parts catalog is generated and published, and customized/adapted based on the user access privileges derived from the query unitID) having at least one of part identifiers and part names containing the search term (¶90: parts list 1410 contains part identifiers and names of 800212).
While Chakraborty’760 discloses providing each search result in a different pane of the search window (Fig. 14B 1406 in first view pane on the left, Fig. 14C 1409 in second view pane at top, Fig. 14D 1410 on right side), Chakraborty’760 fails to disclose wherein the search window is updated to display a first tab for accessing the first search results, a second tab for accessing the second search results, and a third tab for accessing the third search results, wherein (a) the first tab, the second tab, and the third tab are simultaneously displayed, and (b) each of the first tab, the second tab, and the third tab are navigable to access the corresponding search results.
Agrawal discloses a method for organizing and viewing technical documents (col 1 lines 5-46). Particularly, Agrawal discloses updating a search window (Fig. 4, col 7 lines 53-57) to display a first tab for accessing first search results (Fig. 4 222: ex. Nodes, col 7 lines 58-59), a second tab for accessing second search results (Fig. 4 222: ex. Papers, col 7 lines 59-60), and a third tab for accessing third search results (Fig. 4 222: ex. Keywords, col 7 lines 59-60), wherein (a) the first tab, the second tab, and the third tab are simultaneously displayed (Fig. 4 222), and (b) each of the first tab, the second tab, and the third tab are navigable to access the corresponding search results (Fig. 4 222, col 7 lines 58-62).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Chakraborty’760 and Agrawal before them before the effective filing date of the instant invention to combine display of search results in separate tabs, as suggested by Agrawal, for the separate search results of Chakraborty’760. One would have been motivated to make this combination to provide a visual organization to aid a user in browsing large databases of linked documents, as suggested by Agrawal (col 1 lines 5-45, col 2 lines 14-25).

Regarding claim 2, Chakraborty’760 and Agrawal discloses a method of claim 1, and Chakraborty’760 further discloses: 
receiving at least one alphanumeric, wherein the user has input the alphanumeric in the search field via the IETM viewer (Fig. 14A, ¶82-83: query unitID is an alphanumeric 800212); 
programmatically searching an index comprising a plurality of terms, wherein the plurality of terms is based at least in part on text found in content of the technical documentation for the item (¶85-86: spare parts catalog is generated and published and customized/adapted based on the user access privileges following the query unitID, ¶51-53: catalog is an XML linked document where each component is indexed and hyperlinked); 
identifying a plurality of suggestions from the plurality of terms found in the index based at least in part on the at least one alphanumeric entered by the user (¶87088: ToC section is a plurality of components that may be of interest to the user based on the query of the machine 800212); 
ordering the plurality of suggestions based at least in part on one criterion (Fig. 14B 1406); and 
providing the highest ordered suggestion as a search suggestion for display via the search window, wherein the search suggestion is selectable by the user as the search term (Fig. 14B 1406, ¶88: each component is selectable to provide more information, Fig. 14C).  

Regarding claim 3, Chakraborty’760 and Agrawal discloses a method of claim 2, and Chakraborty’760 further discloses wherein the criterion is at least one of ordering the plurality of suggestions by alphabetical order and ordering the plurality of suggestions based on frequency of use for programmatically searching (at least: Fig. 14B 1406, ¶88: ToC displayed depicting relationship between components under consideration, i.e. based on a relationship of use on query).  

Regarding claim 4, Chakraborty’760 and Agrawal discloses a method of claim 1, and Chakraborty’760 further discloses wherein the search window comprises an applicability field (Fig. 14A 1402, ¶83: customer site) and the components and corresponding topics found in at least one of the first search results, the second search results, and the third search results are based at least in part on an applicability corresponding to each of the corresponding topics matching a search applicability found in the applicability field (¶83-84: site name used to determine role assignments, ¶84-86: returned customized UI based on the permissions and personation determined from the search window fields Site and Unit ).  

Regarding claim 5, Chakraborty’760 and Agrawal discloses a method of claim 2, and Chakraborty’760 further discloses wherein the search window comprises a content type field (Fig. 14B-14D, ¶88-90: ToC provides selectable modifiers by content type, ex. Turbine and Compressor) and the components and corresponding topics found in at least one of the first search results, the second search results, and the third search results are based at least in part on a content type corresponding to each of the corresponding topics matching a search content type found in the content type field (at least Fig. 14D parts list search results correspond to selected content type Turbine and Compressor).  

Regarding claims 7-11, claims 7-11 recite limitations similar to claims 1-5, respectively, and are similarly rejected.

Regarding claims 13-17, claims 13-17 recite limitations similar to claims 1-5, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bailin
US 20140298184 A1
Computer-implemented system and method for integrating and managing product specific data
Bertelsen
US 20150106723 A1
Tools for locating, curating, editing, and using content of an online library
Goldstein et al.
US 20150242495 A1
Search machine for presenting active search results
Luo et al.
US 20160092563 A1
Graphical interface presentation of search results
Carrigan et al.
US 20160357376 A1
Ownership-agnostic user interface for media content
M. I. Jambak and S. A. Bin Mohd Yusof, "Search results side note: Creating information search context in creative design process," 2016 11th International Conference on Knowledge, Information and Creativity Support Systems (KICSS), 2016, pp. 1-5, doi: 10.1109/KICSS.2016.7951446.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179